Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on March 2, 2022 is acknowledged. Claim 21, 33, 35, 37-39 and 42 have been amended. Claims 23, 31, 32, 34 and 44 have been canceled. Claims 21, 22, 26, 33 and 35-43 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Applicant argues that:
	1) A person of ordinary skill in the art reading the present application would appreciate the link established in the application between selectively killing bacteria and modulating immune cells, thereby reducing inflammation associated with hepatitis.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	Independent claim 21 is drawn to a method of reducing inflammation associated with hepatitis, wherein the inflammation is associated with host bacterial cells in a human or animal subject, wherein the method comprises: a. contacting a microbiota of the subject with an engineered nucleic acid sequence encoding a host modifying (HM) crRNA, and b. producing the HM-crRNA in a host bacterial cell, wherein the HM-crRNA is operable with a Cas nuclease in the host bacterial cell to form a HM-CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats)/Cas system, and wherein the HM-crRNA comprises a sequence that is capable of hybridizing to a target sequence of the host bacterial cell to guide the Cas nuclease to the target sequence in the host bacterial cell, whereby the target sequence is modified by the HM-CRISPR/Cas system and the host bacterial cell is killed or growth of host bacterial cells is reduced, thereby reducing the relative proportion of host bacterial cells in the microbiota, 
Enterococcus cells, wherein reducing the relative proportion of the host bacterial cells in the microbiota modulates immune cells in the subject; and wherein the microbiota is a gut microbiota.
	With regard to Point 1, Applicant's assertions comprise only attorney's argument; said argument cannot be considered evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration MPEP 2145. 
	Applicant is reminded that the specification is primarily focused on modified bacterial transplants and adoptive cell therapy as it pertains to metabolic and GI tract conditions as well as particular cancers. Applicant is encouraged to provide data commensurate in scope to the claimed invention. Doing so with specificity to what has been demonstrated or can be supported via a declaration or other supporting documentation.   
	Though the claims have been amended to specifically recite that the method is for reducing inflammation associated with hepatitis, the steps necessary to correlate to said method have not been provided.  The specification has not provided the skilled artisan with the requisite understanding that the inventors where in possession of an invention that reduces inflammation when Enterococccus cells are reduced in the microbiota. It remains unclear from the specification or secondary evidence how reducing the relative proportion of host bacterial cells….. and modulating immune cells is sufficient to reduce inflammation associated with hepatitis. As written the specification does not provide adequate written description for the method as claimed.
	As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to fully describe the method as claimed. In the instant case, to fulfill the written description requirement, the representative method steps to be followed must be described and claimed.  
The preamble requires that the method be capable of treating hepatitis in a human or animal subject. The method does not described the exact steps to successfully treat the said condition.  The method only recites ‘altering the relative proportion of a sub-population of host bacterial cells in a microbiota of the subject’. This step does not bridge the gap or help to correlate it to a method of treating hepatitis regardless of its origin/type in a human or animal subject.  Not only is the patient population extremely broad, to include but not be limited to autoimmune hepatitis, hepatitis to include hepatitis A, hepatitis B, hepatitis C, hepatitis D, hepatitis E, and alcoholic steatohepatitis.  The specification has not provided an adequate description for the method as claimed. Will altering the relative proportion of a sub-population of host bacterial cells in a microbiota in a subject alone treat hepatitis (any or all types) conditions? The specification does not support the method as claimed, as the specification primarily focuses on modified bacterial transplants and adoptive cell therapy as it pertains to metabolic and GI tract conditions as well as particular cancers.  
Meanwhile, the examples within the description are only specific to the following:
Example 1) specific microbiota bacterial population growth inhibition by harnessing wild-type endogenous Cas.
Example 2) specific microbiota bacterial population growth in different strains

Example 4) altering the ratio of clostridium difficile in a mixed gut microbiota population; and thus, the examples do not at all fill in the missing steps to ensure one of skill in the art the ability to practice the invention as claimed.  
	The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed invention. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written 
Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method.  Therefore, because the art is unpredictable, in accordance with the Guidelines, the description do not meet the written description requirements.
Conclusion
4.	No claim is allowed. 

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 16, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645